Mr. Justice Bren-nan,
concurring.
I join the opinion of the Court. But I think it plain under our precedents that jurisdiction over this appeal also lies here on the ground that the dismissal was one “sustaining a motion in bar, when the defendant has not been put in jeopardy.” Except that arguments are made here in dissent which would unsettle what has been settled by our precedent's and reintroduce archaisms into federal criminal procedure, I would have refrained from expressing my views.
The touchstone of what constitutes, a “judgment sustaining á motion in bar” is precisely whát Judge Lumbard in the Court of Appeals said it was — whether the judgment is one which will end the cause and exculpate thé defendant. United States v. Hark, 320 U. S. 531, 536; United States v. Murdock, 284 U. S. 141, 147; United States v. Storrs, 272 U. S. 652, 654. As established by these precedents, the focal point of inquiry Is not the form *442of the defendant’s plea, but the effect of the ruling of the District Court.1 “The material question is not how the defendant’s pleading is styled but the effect of the ruling sought to be reviewed . . . .” United States v. Hark, supra, at 536. “Its [the judgment’s] effect, unless reversed, is to bar further prosecution for the offense charged. It follows unquestionably that, without regard to the particular designation or form of the plea or its propriety, this court has jurisdiction under the Criminal Appeals Act.” United States v. Murdock, supra, at 147. To turn the thrust of these precedents around and focus on the common-law pigeonhole of the defendant’s plea would be an anomaly indeed, as is recognized, particularly 15 years after the Federal Rules of Criminal Procedure swept away the old pleas. See Rule 12.
These cases establish criteria for judging the question that are foreign to the technicalities ■■ c the old pleas-. ' It is suggested, however, that Justice Holmes’ opinion in United States v. Storrs, supra, at 654, demonstrates that these technicalities still exist. A less selective quotation of his opinion, however, makes it plain that he was referring to one technical touchstone — the very one that Judge Lumbard applied below and which was followed in Mur-dock and Hark. Storrs involved the dismissal of an indictment for irregularities committed in the grand jury room. The statute of limitations had run at the time of the dismissal so that a new indictment could not be found. But the nature of the Court’s action itself was not to exculpate the defendant, as the opinion explained: “[It] cannot be that a plea filed a week earlier is what it purports to be, and in its character is, but a week later becomes a plea in bar because of the extrinsic circumstance that the statute of limitations has run.. The plea looks *443only to abating the indictment not to barring the action. It has no greater effect in any circumstances. If another indictment cannot be brought, that is not because of the judgment on the plea, but is an independent result of a fact having no relation to the plea and working equally whether there was a previous indictment or not. The statute uses technical words, 'a special plea in bar/ and we see no reason for not taking them in their technical sense.” 272 U. S., at 654. Clearly the point of the discussion was not whether the plea was by way of “confession and avoidance” or the like, but whether the judgment on it was in itself an exculpatory one — the announced test that subsequent decisions have followed. There is, then, no inconsistency between Storrs and Hark — both turned on the same basic principle.
Whatever retrospective exegesis of the leading cases now suggests, the one thing reading their own language discloses is that none of them asserts the “confession and avoidance” rationale now ascribed to them. Rather they were conceived as turning on the rationale that the Court of Appeals explained below. I would adhere to the basic principles of Hark, Murdock and Storrs here, and put the nineteenth century pleading books back on the shelves.2
Memorandum of
Mr. Justice Whittaker.
Although I agree with so much of the dissenting opinions of my Brothers Frankfurter and Stewart as concludes that a “regulation” is not embraced by the term “statute” as used in the Criminal Appeals Act, 18 ,U. S. C. *444§ 3731, I also agree with so much of my Brother Brennan's concurring opinion as would hold that the dismissal was one “sustaining a motion in bar, when the defendant, has not beén put in jeopardy,” and hence conclude that we have jurisdiction. On the merits,' I join the Courts opinion.

 See Friedenthal, Government Appeals in Federal Criminal Cases, 12 Stan. L. Rev. 71, 77-78.


 It is suggested that this construction causes some overlap between those judgments appealable here as sustaining motions in bar and those appealable here as based on the construction or invalidity of the statute under which prosecution is had. The existence of such an overlap hardly would militate seriously against the construction of the statute espoused here and in Hark, Murdock and Storrs; where Congress has decided to make two categories of cases *444appealable to this Court, it' is not a valuable guide to construction to assume that congressional intent would be offended if some cases were appealable as belonging to both categories. And it cannot be maintained, 'as is suggested, that every judgment based on the invalidity of a statute must also be one sustaining a motion in bar.' For an indictment may be dismissed because it does not allege facts sufficient to indicate a constitutional application of the statute under which the prosecution was brought; and if the omission is not a pleading defect, and the statute was interpreted by the District Court as covering the charge, the dismissal is appealable here as from a judgment-based on the invalidity of the statute. Yet such a judgment would not necessarily .exculpate the defendant, and thus would not constitute the sustaining of a plea in bar, for a new indictment for the same criminal offense might be found by alleging sufficient additional facts to obviate the constitutional defect. Cf. United States v. Oppenheimer, 242 U. S. 85, 87.